DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 01/04/2022 has been entered. Claims 1 and 3-6 remain pending in the instant application. The amendment overcomes the objection of the Non-Final Rejection dated 09/07/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Leow (US 2019/0274289 A1) in view of McRobert (WO2009100503 A1).
Regarding claim 1, Leow discloses a movable aquaculture platform suitable for offshore onboard cabin culture and open culture, comprising:
a hull (figure 3a, hull 101; paragraph 0100, “The apparatus 10 comprises a hull 101…,”) with a propulsion system (paragraph 0097, “The apparatus 10 may be movable, e.g. by towing or self-propulsion…,”) and 
an onboard control system (figure 2b, control room 132; paragraphs 0123-0124 and 0130, “The aquaculture production apparatus 10 may include a Supervisory Control and Data Acquisition (SCADA) or control system configured with many sensors and cameras and all types of measuring devices…,”), wherein 
a recess (figures 2b-2c and 3a show tanks 103 housed in recesses within apparatus 10 and hull 101) recessed downwards based on a plane of a main deck (figures 2b-2c and 3a, outer side portions 101c are part of a deck of hull 101) is provided between the front and rear of the hull (figures 2b-2c and 3a); 
both sides of the recess are formed into an open structure corresponding to double sides of the hull (figures 2b-2c and 3a); 
the recess is provided with a closed cage (figures 2b-2c and 3a, tank 103) having a net structure (paragraph 0121, “A perforated cover, e.g. netting, may be arranged to overlay at least one cultivation tank 103 to prevent predators from entering and accessing aquatic animals in the tank 103,”); the cage and the recess together constitute an open culture cabin (figure 3a shows tanks 103 being open to the atmosphere; figure 4a shows tanks 103 having open portion 103a; paragraph 0106, “Each cultivation tank 103 has a top or open portion 103 a which is generally exposed to air and a bottom section or generally closed portion 103 b which tapers towards an intermediate point thereof,”); 
an internal space of the cage is used for culture (paragraph 0117, “Biomass sensors 143 may be provided in tanks 103 (see FIGS. 4D and 4E) to detect sizes of aquatic animals and therefore a determination may be made as to whether the aquatic animals in a tank, e.g. fish, may be harvested,”); and
the hull is provided with a closed culture cabin (figure 2c, ballast water spaces 102; paragraphs 0100 and 0108-0109) directly below the recess (figures 2c and 3a-3b; paragraph 0100, “The bottom portion 101 a may include at least one bottom ballast tank and provides the baseline of the hull 101 and is submersible in operative position,”).

Leow does not appear to specifically disclose:
at least one upper hatch facing the internal space of the cage being provided on an upper side of the closed culture cabin;
each upper hatch being provided with a movable hatch cover for opening and closing; and
when the hatch cover is opened, an internal chamber of the closed culture cabin communicates with the internal space of the cage through the upper hatch.

McRobert teaches:
at least one upper hatch (figure 10, door 132) facing an internal space of a cage (figures 10-12, device 110 and receptacle 112; page 11, lines 16-29, “…the water pushes open the door 132 causing a flow of water through the opening 134 into the receptacle 112…,”) being provided on an upper side of a closed culture cabin (figures 10-12, tank 114);
each upper hatch being provided with a movable hatch cover for opening and closing (figures 10-12, showing how door 132 can open and close); and
when the hatch cover is opened, an internal chamber of the closed culture cabin communicates with the internal space of the cage through the upper hatch (figures 10-14; page 11, lines 16-29, “In Figure 10, the device 110 is initially lowered into the tank 114. When the device 110 enters the tank 114 it is centralised by the stabilisers 131 with the brushes 129 contacting the inside surface 140 of the tank 114. As the device 110 is sunk to a depth below the level of the water within the tank, the water pushes open the door 132 causing a flow of water through the opening 134 into the receptacle 112,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leow and include at least one upper hatch facing the internal space of the cage being provided on an upper side of the closed culture cabin; each upper hatch being provided with a movable hatch cover for opening and closing; and when the hatch cover is opened, an internal chamber of the closed culture cabin communicates with the internal space of the cage through the upper hatch, as taught by McRobert, in order to permit adding or removing fish from a cabin (e.g., McRobert, page 11, l6-35).

Regarding claim 3, Leow as modified discloses the limitations of claim 1, and further discloses the closed culture cabin being provided with at least one water inlet pipe (figures 2d-2e, water supply pipes 104b; paragraph 0109, “The plurality of water supply pipes 104 b are fluidly coupled between the 

Regarding claim 5, Leow as modified discloses the limitations of claim 1, and further discloses the hull being provided with an oxygen supply device (figure 10, oxygen generator marked with element 113a; paragraph 0125) controlled by the onboard control system (paragraph 0123); an outlet of the oxygen supply device (figure 10 shows oxygen injection points being outlets for oxygen) communicating with the internal chamber of the closed culture cabin (figure 10; paragraph 0126 shows how oxygen generator’s connection with pump 113 communicates with ballast 102) through an oxygen supply line (figure 10; paragraph 0125-0126).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leow as modified by McRobert as applied to claim 1 above, and further in view of Kim (KR 100770385 B1).
	Regarding claim 4, Leow as modified discloses the limitations of claim 3, and further discloses an onboard control system (e.g., Leow, paragraph 0124) that regulates valves (e.g., Leow, paragraph 0124), but does not appear to specifically disclose the closed culture cabin being provided with at least one overflow pipe; an inlet end of the overflow pipe communicating with the internal chamber of the closed culture cabin, and an outlet end of the overflow pipe being located outside the closed culture cabin; the overflow pipe being provided with an overflow remote valve for opening and closing, and the overflow remote valve being controlled by the onboard control system.
	Kim teaches a closed culture cabin (figure 6, tank 41) being provided with at least one overflow pipe (figure 5, path 71); an inlet end of the overflow pipe communicating with the internal chamber of the closed culture cabin (figures 5 and 6; first sentence of paragraph 0020, “The water, as well as filled in the form tank 41 is drained through a 71 to a water discharge…,”), and an outlet end of the overflow pipe being located outside the closed culture cabin (figures 5 and 6, first sentence of paragraph 0020); the overflow pipe being provided with an overflow remote valve (paragraph 0020 includes a non-return valve) for opening and closing (paragraph 0020), and the overflow remote valve being controlled by an onboard control system.
	Although Leow does not disclose the overflow remote valve being controlled by the onboard control system, Leow teaches an onboard control system (paragraph 0124) that regulates valves (paragraph 0124).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leow and include the closed culture cabin being provided with at least one overflow pipe; an inlet end of the overflow pipe communicating with the internal chamber of the closed culture cabin, and an outlet end of the overflow pipe being located outside the closed culture cabin; the overflow pipe being provided with an overflow remote valve for opening and closing, and the overflow remote valve being controlled by the onboard control system, as taught by Kim, in order to .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leow as modified by McRobert and Kim as applied to claim 4 above, and further in view of Eidesvik (GB2361400A).
Regarding claim 6, Leow as modified discloses the limitations of claim 4, and further discloses a relative water level above the open culture cabin and below an upper side of the cage (e.g., Leow, figure 1C; paragraph 0167, “…the aquaculture production apparatus is allowed to remain semi-submerged or mostly submerged in the body of water to achieve low freeboard while the water level in the cultivation tank is higher than water level in the body of water (see FIG. 1C),”) being a first water level, but not a relative water level below the upper side of the closed culture cabin being a second water level; the outlet end of the overflow pipe is higher than the second water level and lower than the first water level.
	Eidesvik teaches a relative water level above an open culture cabin and below an upper side of a cage (figures 3 and 4 show a water level above the bottom of a storage unit 10 and below an upper side of tank 12) being a first water level, and a relative water level below an upper side of a closed culture cabin  (figures 1-2 show water inlet 20 in communication with a water level that is below tank 12 and below a closed culture cabin bounded by displacement means 14 and 30); an outlet end of an overflow pipe being higher than the second water level and lower than the first water level (figures 1-2 show ends of outlets 18 above the water line connected to water inlet 20, with the water level indicated in figures 3-4 being higher than at least the lower-most outlet 18 depicted in figures 1-2; figure 3-4 also show outlet funnel 34 having an outlet end that is lower than a water level and higher than the bottom of storage unit 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leow as modified and include a relative water level below the upper side of the closed culture cabin being a second water level; the outlet end of the overflow pipe is higher than the second water level and lower than the first water level, as taught by Eidesvik, in order to .

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that now amended claim 1 is patentable over Leow (remarks, pgs. 5-6), McRobert, instead of Kim, is employed to show that the combination of Leow and McRobert encompasses the limitations of now amended claim 1. McRobert was not employed in the Non-Final Rejection. 
Additionally, in response to Applicant’s argument that Leow’s ballast water space is not directly below the recess for accommodating cultivation tanks (Remarks, pg. 7), Leow does disclose the hull being provided with a closed culture cabin directly below the recess, since figure 3A of Leow, along with paragraph 0100, show that the bottom portion 101a may include at least one bottom ballast tank, with the at least one bottom ballast tank being a closed culture cabin. 
Overall, Leow in view of McRobert encompasses the limitations of the upper hatch and the hull having a closed culture cabin directly below the recess.
	In response to Applicant’s argument that the combination of Leow and Kim fails to teach or suggest all the claim limitations of now amended claim 1 (Remarks, pg. 8), the Examiner notes that McRobert is being used instead of Kim to show limitations of now amended claim 1 (which includes limitations of now cancelled claim 2, given that Applicants have incorporated the limitations of claim 2 into now amended claim 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRADY W FRAZIER/Primary Examiner, Art Unit 3647